   Case 3:17-cv-03695-MMC Document 230 Filed 09/09/19 Page 1 of 15


                                           Pages 1 - 14

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable Maxine M. Chesney, Judge

PLANET AID, INC., a            )
Massachusetts Corporation which)
has its principal place of     )
business in Howard County,     )
Maryland; et al.,              )
                               )
           Plaintiffs,         )
                               )
  VS.                          )        NO. C 17-03695 MMC
                               )
REVEAL, CENTER FOR             )
INVESTIGATIVE REPORTING; et    )
al.,                           )
                               )
           Defendants.         )
                               )

                             San Francisco, California
                             Friday, September 6, 2019

                    TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiffs:
                         NELSON MULLINS
                         280 Park Avenue - 15th Floor
                         New York, New York 10017
                   BY:   SAMUEL ROSENTHAL, ATTORNEY AT LAW

For Defendants:
                         COVINGTON & BURLING LLP
                         415 Mission Street
                         San Francisco, California 94105
                   BY:   ETHAN FORREST, ATTORNEY AT LAW

          (APPEARANCES CONTINUED ON FOLLOWING PAGE)

REPORTED BY:   Jo Ann Bryce, CSR No. 3321, RMR, CRR, FCRR
               Official Reporter
        Case 3:17-cv-03695-MMC Document 230 Filed 09/09/19 Page 2 of 15   2


1    APPEARANCES:   (CONTINUED)

2    For Defendants:
                              DAVIS WRIGHT TREMAINE LLP
3                             505 Montgomery Street - Suite 800
                              San Francisco, California 94111
4                       BY:   THOMAS R. BURKE, ATTORNEY AT LAW

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
        Case 3:17-cv-03695-MMC Document 230 Filed 09/09/19 Page 3 of 15         3


1    Friday - September 6, 2019                                 9:02 a.m.

2                          P R O C E E D I N G S

3                                  ---000---

4             THE CLERK:   Calling Civil Case Number 17-3695,

5    Planet Aid versus Reveal.

6         Will counsel please step forward and state your

7    appearances for the record.

8             THE COURT:   Let's start with plaintiffs' counsel.

9             MR. ROSENTHAL:    Samuel Rosenthal from Nelson Mullins

10   representing the two plaintiffs.

11            THE COURT:   Thank you.

12            MR. FORREST:    Ethan Forrest, Covington & Burling, for

13   the defense.

14            MR. BURKE:   Thomas Burke of Davis Wright Tremaine also

15   for the defense.

16            THE COURT:   Okay.

17            MR. BURKE:   Good morning, Your Honor.

18            THE COURT:   Good morning.

19        You're back here on this question of so-called

20   clarification.   I'll take it as a motion for clarification.

21   I'm not going to find it's a, you know, disguised motion for

22   reconsideration.   It may be the motivation in part but, all

23   right, they have a vehicle and it does seek clarification.           And

24   I suppose one could say there's some ambiguity in the order,

25   although I don't think there actually is.
        Case 3:17-cv-03695-MMC Document 230 Filed 09/09/19 Page 4 of 15     4


1           Also, as pointed out, if one is going to move for

2    sanctions, it's supposed to be in a separately filed document.

3    So both of you are relying on procedural deficiencies to make

4    your various positions:    One that should have been a motion for

5    reconsideration and no leave was granted; and the other, well,

6    if you're seeking sanctions, you have to file a separate

7    motion.   So you're both relying on the local rules and there we

8    are.

9           All right.   So I'm going to look at the merits of this,

10   and just to clarify it, this remark that I made was essentially

11   something I might say in any case.      If the case is going

12   forward anyway, usually it's because it's going forward against

13   some other party.    This is a weird case.     We have jurisdiction

14   here.

15          Ordinarily when someone is trying to do discovery to

16   determine whether or not they can make out a case for personal

17   jurisdiction, it's because someone has said there's no

18   jurisdiction in the court in which the case is filed.         That's

19   not what happened here.

20          There is no problem with the case going forward in this

21   district.    It's that the plaintiff for some obscure reason

22   wants to go back to Maryland.     Frankly, I don't think the

23   anti-SLAPP law is all that much less restrictive in Maryland.

24   The main point of anti-SLAPP, frankly, is not to do discovery

25   and the federal courts, at least the Ninth Circuit, has said,
        Case 3:17-cv-03695-MMC Document 230 Filed 09/09/19 Page 5 of 15        5


1    "No, no.    That's procedural."   And so in federal court you get

2    discovery and the whole benefit of the anti-SLAPP that was

3    designed for state court went down the drain.

4         So I don't even know why people really bother that much

5    with it.    It's just kind of an early summary judgment motion.

6    But, anyway, leaving all that aside, this is a weird situation

7    because the case is clearly going forward on everything.

8         But let's say it wasn't, the odd situation is we just had

9    a regular case and you have maybe a couple of defendants.            No

10   problem, personal jurisdiction.     One defendant, maybe there's a

11   problem but has more money.     Whatever, the plaintiff wants him

12   here.   And there's a jurisdictional issue raised, and I might

13   say, "Okay.    The case is going forward against these other

14   people.    If something crops up during the course of that

15   discovery and it helps you with jurisdiction, come on back if

16   you can and make that point."

17        That's all I was saying here.      When jurisdictional

18   discovery was requested, the plaintiff didn't come in and say,

19   "Just give us discovery," and then leave it essentially to the

20   magistrate judge or whoever it was overseeing discovery to

21   figure out whether any particular inquiry being made was

22   relevant.

23        Here the plaintiff came in and said, "This is what we

24   want:   A, B, C, and D."

25        I said, "Okay.    B, C, and D are no good.     You can do A."
        Case 3:17-cv-03695-MMC Document 230 Filed 09/09/19 Page 6 of 15       6


1    All right.    You did A.    And then I said, "Okay.    That didn't

2    help you."

3           I hate to see you getting into a fight about, in the

4    course of discovery, what box a particular inquiry goes into

5    where somebody starts arguing, as apparently the defendants

6    were here at some point, "You can't ask that question.         It only

7    goes to jurisdiction."

8           I don't know, think creatively while you're going through

9    all this and maybe you'll come up with something, but thus far

10   even what you've essentially tried to put me -- you know, put

11   before me as really a new motion doesn't really seem to cut it.

12          I'll just ask you this question because if you were going

13   to come back and say you've got more stuff and you want to

14   actually reconsider, we may as well look at it quickly right

15   now.

16          You seem to be focusing now on this NBC broadcast; is that

17   right?

18              MR. ROSENTHAL:   Well, there are two things,

19   Your Honor.    One is there's an executive director named Susanne

20   Reber.   When Your Honor ruled denying retransfer, there was a

21   declaration that she didn't have anything to do with articles

22   after she moved back to Maryland.      We believe that's not true.

23   She is important.    But the NBC is, we think, critically

24   important as well.

25              THE COURT:   All right.   Well, just because somebody
           Case 3:17-cv-03695-MMC Document 230 Filed 09/09/19 Page 7 of 15      7


1    is, you know, in Maryland -- I mean, the judge in Maryland --

2    and, of course, they're looking at it under Maryland law, which

3    may be a little different than here in some respects, but

4    generally what the judge was saying is just because somebody

5    happens to be in Maryland when you interview them, just because

6    somebody happens to be in Maryland and works for the company,

7    it's not really enough.

8           And what you're trying to do is say to me, the whole thing

9    is so artificial, what you're saying to me is I ought to put

10   myself in the shoes of the Maryland judge and decide whether

11   there's enough cause for me to reconsider my order transferring

12   the case here, and I'm supposed to figure out what that guy was

13   thinking when he referred the case to us out of Maryland.

14          Frankly, they seemed to be very happy to get rid of you

15   and, frankly, I'd be just as happy to send you back.           I have no

16   personal interest in keeping this case here, no proprietary

17   interest in your litigation despite all the time we've put into

18   it.    If I could find a good reason to ship you back 3,000 miles

19   across the country, I might do it, but so far you haven't given

20   me anything that's really -- it's not probative.

21          And even on NBC -- let me ask you about NBC because you

22   keep trying to say "We have no more information about how they

23   were really involved in the broadcast."         As pointed out by the

24   defendants, they're listed as co-producers or authors or

25   whatever they were.      Even the person who did the broadcast, if
        Case 3:17-cv-03695-MMC Document 230 Filed 09/09/19 Page 8 of 15    8


1    she was making slanderous statements, it sounds like the judge

2    in Maryland was saying just because she's broadcasting near to

3    Maryland doesn't mean that they were focused on Maryland.

4         If she doesn't have enough contact, how can they being her

5    abettors be in any worse shape?

6             MR. ROSENTHAL:    Your Honor, first of all, we're not

7    arguing here today that retransfer would be appropriate.         In

8    fact, we didn't put in the papers --

9             THE COURT:   I know.    You'd like me to think about

10   that, though, and so you talked about it at considerable

11   length, about all of the discovery that you really have, you

12   know, come up with and want to go in to more, and that's all in

13   the context of this, you know, clarification.

14            MR. ROSENTHAL:    So let me address why, for example, we

15   think we have a good faith reason why we should get that, and

16   let me do it in that context understanding that I'm not here

17   arguing retransfer.   We haven't even taken --

18            THE COURT:   Yeah, I'm trying to stop you from filing

19   the motion.

20            MR. ROSENTHAL:    I understand, Your Honor.

21            THE COURT:   Okay.

22            MR. ROSENTHAL:    And I understand your position.

23        But here's what happened.     The person who did the NBC

24   program was a Maryland resident.

25            THE COURT:   Right.
        Case 3:17-cv-03695-MMC Document 230 Filed 09/09/19 Page 9 of 15         9


1             MR. ROSENTHAL:    She went to Maryland, not to D.C. or

2    California or anywhere else, she went to Maryland and she

3    filmed someone named Meredith Crocker who was the sole source

4    who appeared on the story who was found by Matt Smith who was

5    located and referred to her by Matt Smith.

6         So it's a program filmed in Maryland involving a Maryland

7    source by a Maryland host that aired in Maryland.        But then,

8    Your Honor, if I may --

9             THE COURT:   I'm sorry.    It was aired in -- I thought

10   it was broadcast from Washington, D. C.

11            MR. ROSENTHAL:    It was broadcast from

12   Washington, D. C., but there are also stations in Maryland.           So

13   it's not --

14            THE COURT:   Well, just a moment.      But they ran it from

15   Washington, D. C., and it went all over the place; right?            Not

16   just Maryland.

17            MR. ROSENTHAL:    Oh, given airwaves, that would be

18   impossible to do because airwaves don't stop at the border, but

19   you're correct.

20            THE COURT:   That seems to be what your judge that you

21   want to go back to found wasn't enough.

22            MR. ROSENTHAL:    So let me also express this.       The

23   host, Tisha Thompson, also had a campaign where she was

24   e-mailing people to locate bins in Maryland, and we have in the

25   record the e-mails with Maryland people and saying "Locate bins
        Case 3:17-cv-03695-MMC Document 230 Filed 09/09/19 Page 10 of 15   10


1    so we can get them removed so we can have a campaign to

2    basically drive these bins off of Maryland property."

3         So when Matt Smith says "We were involved in a full-blown

4    collaboration" and we end up with e-mails going to Maryland

5    residents, I'm entitled to ask:      Was part of your full-blown

6    collaboration trying to get those Maryland bins off Maryland

7    property?   That would be directed at Maryland, nowhere else

8    because the bins -- the bins -- the person making the e-mail,

9    the person having the bins, the person responding, everybody is

10   in Maryland.

11             THE COURT:   Look, they interviewed people from all

12   over the world.   Do you want to say there's jurisdiction in

13   Malawi?   There's jurisdiction in whatever little town the guy

14   didn't get the cow in lives in?

15        I mean, let's face it, this was a story that was

16   international in scope.    The slanderous remarks that are

17   alleged, if they are slanderous, are international in their

18   subject matter.   The people who were interviewed were

19   interviewed where the company was, where the so-called

20   recipients of this charity were, wherever all -- wherever they

21   could find people, they went and they talked to them and then

22   there were broadcasts, there were podcasts, and there was this

23   NBC program; and what it looks like the judge in Maryland found

24   was that the focus of all of that activity was essentially

25   national.   It wasn't directed at Maryland.
        Case 3:17-cv-03695-MMC Document 230 Filed 09/09/19 Page 11 of 15        11


1         And just because your client happens to have their primary

2    office that they do in Maryland, they also have stuff all over

3    the country and I think also in other countries as well, but

4    even if their main office is in Maryland, that that wasn't

5    enough.

6         So, first of all, if you think you have enough already, I

7    can't stop you from moving for reconsideration, but I'm not

8    likely, from at least that I know thus far, to find that this

9    is going to be enough to say that it would have swayed the

10   judge's mind who sent you to us, and that's Judge Russell.            So

11   that's one point.

12        The other is I just want to make it very clear that

13   Judge Corley is correct in interpreting my order.        I didn't

14   give you specific direction that, yes, you can interview this

15   person about jurisdiction.     Yes, you can interview that person.

16        The case is here.    You're doing discovery.      If you can

17   figure out ways to ask things, if you want to impeach somebody

18   who you can inquire into generally, maybe you can ask them

19   questions that impeach their credibility, I don't know, but I

20   leave that to you.

21        The point is I'm not here to decide whether or not you've

22   got enough, one, to go back to Maryland; or, two, to do more

23   discovery on specific points so that you can get back to

24   Maryland.

25        All I was asked to do is say:      What did you mean?     And I'm
        Case 3:17-cv-03695-MMC Document 230 Filed 09/09/19 Page 12 of 15      12


1    telling you what I meant was, while your case is going forward,

2    if something comes up, fine.     You learned it, great.      Come back

3    if at that point you think you have something.

4         But I don't know why you're knocking yourself out to such

5    a great degree.   Your case is going forward.       It's going

6    forward here.    The issue, as I gather, that is the focus of the

7    current discovery is whether or not the defendants had

8    reasonable grounds to believe that the information that they

9    published is correct because you have this sort of public

10   entity defendant.

11        And, you know, you have a cast of characters that focuses

12   on Smith and Walters.    You have these sort of -- I don't know,

13   if it was a TV show, they'd probably say "With Debra Georgia

14   and Susanne Reber."    They're not the stars and there you go.

15        So I leave it to you.     I've ruled Judge Corley was

16   correct.    She never told you to come back here to get

17   clarification.    What she said is "I'm not giving you

18   jurisdictional discovery.     If you want to get it, go back to

19   Judge Chesney."   She didn't say go back to me to clarify, which

20   is what you're implying she said.      No.   She read the order just

21   like it was.

22              MR. ROSENTHAL:   I accept that, Your Honor.

23        Your Honor, you said sort of public entity parties.         I

24   hope Your Honor is not making a ruling on whether they are

25   public or not.
        Case 3:17-cv-03695-MMC Document 230 Filed 09/09/19 Page 13 of 15            13


1               THE COURT:   Well, I understood that that was kind of

2    not disputed.   If it's disputed, fine.

3               MR. ROSENTHAL:    Vigorously disputed.

4               THE COURT:   Oh, fine.   Well, then, your discovery can

5    be even broader maybe than what somebody described you're

6    doing.   It won't even be limited to somebody's state of mind.

7    It will go all over the place; and if you can't figure out

8    anything new after you explored all that, then, I'm sorry, you

9    know.    That's up to you.

10              MR. ROSENTHAL:    And, Your Honor, just one last thing.

11   We will obviously continue with discovery.       There are some

12   areas, which depending on how you caption them, would be

13   considered jurisdictional or would go to the merits.         Can we

14   understand that Judge Corley would have discretion to decide is

15   it purely jurisdictional or is there another ground, or do we

16   have to -- I'm assuming when Your Honor referred discovery

17   matters, it was all discovery matters.       Your hands aren't tied

18   to make those kind of rulings.

19              THE COURT:   Well, if you ask -- it depends.      If it's

20   at some deposition and they object, you're still probably going

21   to have to go forward and have the witness answer anyway.             I

22   don't think they can just stop the deposition by saying "This

23   isn't the right subject."

24        Depending on whatever is posed by way -- I don't know if

25   it's going to be a request for admission, an interrogatory.               If
           Case 3:17-cv-03695-MMC Document 230 Filed 09/09/19 Page 14 of 15     14


1    somebody wants to object at that point, yeah, Judge Corley is

2    in charge of discovery.

3                MR. ROSENTHAL:    Okay.

4                THE COURT:    She understands the case and what my

5    ruling was.

6           Okay.   So the clarification is as stated.        Go forward with

7    your case and if anything comes up in the ordinary course of

8    discovery that bears on jurisdiction, you can bring it back to

9    me.

10               MR. ROSENTHAL:    Thank you, Your Honor.

11               MR. BURKE:    Thank you, Your Honor.

12               THE COURT:    That's it.

13          Okay.   Good-bye.

14               MR. FORREST:    Thank you, Your Honor.

15                    (Proceedings adjourned at 9:18 a.m.)

16                                    ---oOo---

17

18

19

20

21

22

23

24

25
        Case 3:17-cv-03695-MMC Document 230 Filed 09/09/19 Page 15 of 15


1

2

3                          CERTIFICATE OF REPORTER

4             I certify that the foregoing is a correct transcript

5    from the record of proceedings in the above-entitled matter.

6

7    DATE:   Monday, September 9, 2019

8

9

10

11              _________________________________________

12              Jo Ann Bryce, CSR No. 3321, RMR, CRR, FCRR
                            U.S. Court Reporter
13

14

15

16

17

18

19

20

21

22

23

24

25
